United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0747
Issued: May 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 16, 2017 appellant filed a timely appeal from a September 29, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury on June 6, 2016 in the performance of duty, as alleged.
FACTUAL HISTORY
On July 12, 2016 appellant, then a 59-year-old secretary, filed a traumatic injury claim
(Form CA-1) alleging that she fell on Sunday, June 5, 2016 and sustained multiple shoulder
1

5 U.S.C. § 8101 et seq.

fractures. She indicated that the fall occurred at her residence at 6:30 a.m. Appellant’s regular
work hours were from 7:00 a.m. to 5:30 p.m., Monday through Thursday. She stopped work on
June 6, 2016. OWCP assigned the claim File No. xxxxxx599.
On July 12, 2016 appellant also filed an occupational disease claim (Form CA-2) alleging
that she fell as a result of her uncontrolled diabetes and suffered three fractures to her shoulder.
She noted that she first became aware of her diabetic condition on December 7, 2006. Appellant
indicated that her diabetic condition was caused or aggravated by her federal employment on
June 5, 2016. She indicated that she fell at an address on Corporate Court, Holtsville, NY. On the
form, appellant indicated that “this notice or claim for compensation pay should be filed as a
traumatic injury.” OWCP assigned the claim File No. xxxxxx624.
On August 1, 2016 OWCP administratively combined File Nos. xxxxxx624 and
xxxxxx599, with xxxxxx624 serving as the master file.
In a July 18, 2016 development letter, OWCP advised appellant of the evidence needed to
establish her claim. Appellant was asked to respond to specific factual questions, including
whether her alleged injury occurred at home, whether she was authorized to work at home, and
why the injury, which occurred on a Sunday, occurred on a workday. OWCP afforded appellant
30 days to respond. It also requested that the employing establishment respond to several questions
pertaining to whether appellant was in the performance of duty at the time of the alleged injury.
In a July 18, 2016 statement, appellant related that she injured her shoulder at home on
June 6, 2016, not June 5, 2016, while she was preparing to go to work. She noted her supervisor
completed both the CA-1 and CA-2 forms on her behalf.
In a July 27, 2016 statement, appellant stated that she called her supervisor on June 6, 2016
when she noticed that she had three fractures of her right shoulder. She indicated that she fell at
home while preparing to go to work. Appellant advised that she has Type I diabetes and that her
sugar level got too low which caused the trauma.
In a July 26, 2016 statement, appellant’s supervisor related that appellant called her on
June 6, 2016 and advised that she had fallen and was going to the doctor. She stated that appellant
was not in the performance of regularly assigned duties at the time of injury. The supervisor
indicated that appellant was not permitted or required to work from home as her work takes place
in an office setting. She stated that appellant injured herself at her residence. Appellant was not
working at the time of injury or performing work duties prior to her regularly scheduled hours
when the injury occurred. The supervisor indicated that appellant was not scheduled to work on
Sunday, June 5, 2016 and noted that she had put the date on the CA-1 and CA-2 forms. She
reiterated that appellant incurred the injury at her residence and at a time when appellant was not
working. A position description and a November 7, 2011 reasonable accommodation request were
attached.
In a June 22, 2016 statement, the employing establishment controverted the claim
indicating that on July 19, 2016, appellant stated that “she filed this claim because she has diabetes.
When her blood sugar is too high or too low she falls. The diabetes caused [appellant] to fall. She
was at her residence on her lawn when she fell. [Appellant] was getting ready to leave for work.”

2

The employing establishment also noted that under OWCP File No. xxxxxx599, the cause of injury
was also “fall to ground 3 fractures to the shoulder area.”
In a June 9, 2016 prescription note, Dr. Izhar Haque, an orthopedic surgeon, noted that
appellant was not allowed to drive or work for six to eight weeks until her right clavicle fracture
had healed.
A June 7, 2016 emergency room hospitalization note indicated that appellant was seen for
fractured right clavicle. A June 23, 2016 note indicated that appellant was not to work.
In a July 15, 2016 report, Dr. Athena Zias Dilena, an internist, noted that appellant had
Type 1 diabetes that was treated with an insulin pump and was not regulated. She also noted that
appellant had a right comminuted displaced mid-shaft clavicle fracture that precluded her from
working.
In an August 8, 2016 duty status report (Form CA-17), Dr. Dilena indicated on June 6,
2016 that appellant fell at home and fractured her right shoulder (clavicle). In an August 8, 2016
attending physician’s report (Form CA-20), she noted that on June 6, 2016 appellant sustained a
displaced right clavicular fracture. Dr. Dilena indicated that the fracture had not healed. She
opined that appellant was unable to perform her work-related duties and was totally disabled since
June 6, 2016. In an undated Family and Medical Leave Act form, Dr. Dilena noted that appellant
had an unhealed right displaced clavicular fracture and had no use of the right arm. She indicated
that the condition commenced June 6, 2016.
In an August 8, 2016 report, Dr. Jeffrey Goldstein, a Board-certified orthopedic surgeon,
noted that appellant’s right mid-shaft clavicle fracture was displaced without evidence of healing
two months from her injury. Limitations with the use of the right arm were discussed.2
By decision dated September 29, 2016, OWCP denied the claim finding that appellant had
not established an injury causally related to her federal employment as the alleged injury had not
occurred in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

2
OWCP also received medical reports pertaining to appellant’s diabetic condition. These included an October 21,
2005 medical report from Dr. Leonard Gioia, an endocrinologist Board-certified in internal medicine, and
November 4, 2010 and July 15, 2016 medical reports from Dr. Jessica Cella, also an endocrinologist Board-certified
in internal medicine.
3

Supra note 1.

3

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
Whether an injury occurs in the performance of duty is a preliminary issue before the merits
of the claim are adjudicated.6
The phrase “sustained while in the performance of duty” is regarded as the equivalent of
the coverage formula commonly found in workers’ compensation law, namely, arising out of and
in the course of employment.7 In the course of employment relates to the elements of time, place,
and work activity. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be said to be engaged in his or her master’s business, at a place when
he or she may reasonably be expected to be in connection with his or her employment, and while
he or she was reasonably fulfilling the duties of his or her employment or engaged in doing
something incidental thereto. As to the phrase in the course of employment, the Board has
accepted the general rule of workers’ compensation law that, as to employees having fixed hours
and places of work, injuries occurring on the premises of the employing establishment, while the
employees are going to and from work, before or after working hours or at lunch time, are
compensable.8
Conversely, as a general rule, off-premises injuries sustained by employees having fixed
hours and place of work, while going to or coming home from work or during a lunch period, are
not compensable as they do not arise out of and in the course of employment, but are merely the
ordinary, nonemployment hazards of the journey itself, which are shared by all travelers.9
OWCP’s procedures address off-premises injuries sustained by workers at home:
“Ordinarily, the protection of [FECA] does not extend to the employee’s home, but
there is an exception when the injury is sustained while the employee is performing
official duties. In situations of this sort, the critical problem is to ascertain whether
at the time of injury the employee was in fact doing something for the employing
establishment. The official superior should be requested to submit a statement
showing--

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

P.L., Docket No. 16-0631 (issued August 9, 2016); see also M.D., Docket No. 17-0086 (issued August 3, 2017).

7

A.K., Docket No. 16-1133 (issued December 19, 2016).

8

Narbik A. Karamian, 40 ECAB 617, 218 (1989). The Board has also applied this general rule of workers’
compensation law in circumstances where the employee was on an unauthorized break. See Eileen R. Gibbons, 52
ECAB 209 (2001).
9

M.T., Docket No. 16-0927 (issued February 13, 2017).

4

(a) What directives were given to or what arrangements had been made
with the employee for performing work at home or outside usual working
hours;
(b) The particular work the employee was performing when injured; and
(c) Whether the official superior is of the opinion the employee was
performing official duties at the time of the injury, with appropriate
explanation for such opinion.”10
ANALYSIS
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 6, 2016, as alleged.
On the claim forms, appellant alleged an injury to her shoulder when she fell to the ground
on June 5, 2016. On the CA-1 form, she indicated that she fell at her residence prior to her
scheduled work hours. On the CA-2 form, appellant noted that the fall occurred at an address on
Corporate Court. She also noted that she had uncontrolled diabetes. Appellant’s supervisor filled
out both claim forms.
OWCP explained to appellant, in an August 2, 2016 letter, the necessity of clarifying the
event in as much detail as possible and of providing additional information about the work factors
claimed to have caused or contributed to the fall and the claimed shoulder condition. In July 18
and 27, 2016 statements, appellant related that she injured her shoulder at home on June 6, 2016
while she was preparing to go to work, not on Sunday June 5, 2016. In her July 27, 2016 statement,
she explained that she called her supervisor on June 6, 2016 once she noticed that she had three
shoulder fractures. Appellant explained that she had Type 1 diabetes and that her injury occurred
when her sugar blood level got too low. However, she did not fully respond to the factual
questionnaire. While she appears to indicate that the incident occurred on June 6, 2016, appellant
did not clarify whether there were two separate incidents of a fall as she had indicated on her claim
forms. Furthermore, she did not provide any explanation as to the work duties she was performing
at the time of the alleged injury.
As appellant did not offer an adequate response to OWCP’s request for additional factual
information pertaining to the claimed work event, the Board finds that appellant’s statements
contained on her claim forms and in her general responses are alone insufficient to establish that
her alleged injury occurred in the performance of duty.11
Even though appellant listed two separate addresses as the place where the injury occurred,
as she also related that the injury occurred at 6:30 a.m., prior to the start of her 7:00 a.m. work
shift, the totality of evidence supports a finding that appellant’s alleged injury occurred at home,
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5(f)(1) (August 1992);
see also S.F., Docket No. 09-2172 (issued August 23, 2010).
11

See A.S., Docket No. 16-0944 (issued November 2, 2016).

5

while she was getting ready for work. The Board notes that such activities are not considered to
be in the performance of duty. As a general rule under FECA off-premises injuries sustained by
employees having fixed hours and place of work, while going to or coming home from work are
not compensable as they do not arise out of or in the course of employment but are merely the
ordinary, nonemployment hazards of the journey itself, which are shared by all travelers.12
Appellant has not otherwise alleged that the performance of any actual work duties at 6:30 a.m. on
June 6, 2016 caused her alleged injury. As such, appellant has not established that she was
reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto at the time of the alleged injury.13
OWCP requested that the employing establishment respond to questions as to whether
appellant was in the performance of duty when the alleged injury occurred.14 Appellant’s
supervisor responded on July 26, 2016 that appellant was not permitted or required to work from
home and that she was not performing any work duties when the alleged injury occurred.
For these reasons, based upon appellant’s own statements as well as the statement from her
supervisor, the Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 6, 2016, as alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury on June 6, 2016 while in the performance of duty, as alleged.

12

M.P., Docket No. 10-0054 (issued July 27, 2010).

13

Supra note 7.

14

Supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

